department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division u il rep na’ attn legend taxpayer a church a individual state b plan x committee h directory s dear - this letter is in response to your request dated date as supplemented by correspondence dated date and date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury on your behalf taxpayer a is an unincorporated religious_organization exempt from taxation under sec_501 of the code taxpayer a is listed in directory s which is the official listing of entities of related_organizations whose mission is to further the objectives of church a parties interested in this request include parishes elementary middle and high schools and agencies and institutions all of these interested parties participating entities are deemed to be exempt from taxation under sec_501 of the code taxpayer a sponsors plan x for the benefit of the employees of all the interested parties plan x is a defined_benefit_plan that was originally established on date plan x is a new plan not a successor plan and meets the requirements of sec_401 of the code all of the participating entities of plan x are also listed in directory s no other entities are eligible to participate in plan x none of eligible participants are or can be considered employed in connection with one or more unrelated trades_or_businesses of taxpayer a within the meaning of sec_513 of the code all eligible participants are employed by taxpayer a or the participating entities and do not include employees of for-profit entities sec_5 of plan x establishes committee h for the purpose of administering plan x committee h members consists of five members appointed by individual any member of committee h may at any time be removed from office by individual as duly appointed from time to time by the proper officials of church a is defined in plan x as the highest officer of taxpayer a individual taxpayer a has never made an irrevocable election under sec_410 of the code subjecting plan x to erisa however it has in the past voluntarily operated plan x in compliance with the standards of erisa to include filing form_5500 for plan x paying premiums to the pension_benefit_guaranty_corporation and updating and amending plan x on a continuous basis in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request rulings that plan x is a church_plan under the provisions of sec_414 of the code and taxpayer a’s administration and operation of plan x as subject_to title of erisa did not constitute such an election under sec_410 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_4 of title of erisa provides that title generally applies to any employee_benefit_plan however sec_4 of erisa states that title shall not apply to a church plan’ as defined in sec_3 of erisa with respect to which no election has been made under sec_410 of the internal_revenue_code_of_1986 sec_410 of the code allows a church_or_convention_or_association_of_churches which maintains any church_plan to make an irrevocable election to become subject_to the provisions of title of erisa and other provisions of the code sec_1_410_d_-1 prescribes a procedure for making this election namely that a affirmative statement containing an irrevocable election to become subject_to the provisions of erisa must be attached to form_5500 annual report return of employee_benefit_plan or attached to form_5300 application_for determination for employee_benefit_plan revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case taxpayer a qualifies as a church or association of churches for purposes of the church_plan rules additionally all the entities whose employees participate in plan x share the same common bonds and convictions of church a and taxpayer a is a nonprofit organization described under sec_501 of the code and exempt from tax under sec_501 of the code taxpayer a was organized exclusively for charitable and religious purposes and is included in directory s in view of the common religious bonds between church a and taxpayer a the inclusion of taxpayer a and its participating entities in directory s we conclude that taxpayer a is associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of church a and its participating entities meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches effective date plan x has been administered by committee h which is controlled by taxpayer a and has the power to appoint and remove members of committee h through individual because individual church a within the meaning of sec_414 of the code committee h is therefore considered to be associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code is associated with although plan x has been maintained and operated in the past as if it had made an election under sec_410 of the code such actions are insufficient to constitute an affirmative election as required under sec_1_410_d_-1 based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of code sec_414 and has been a church_plan within the meaning of sec_414 of the code retroactive to date regarding the second ruling_request we conclude that taxpayer a's administration and operation of plan x as subject_to title of erisa did not constitute an irrevocable election under sec_410 of the code this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations program cincinnati ohio this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact se t ep ra t3 at sincerely yours ot jeroen laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
